 In the Matter of REX MANUFACTURING Co., INC.and A.F. OF L.FEDERALLOCAL UNION No. 20893Case No. R-663.-Decided May 10, 1938Furniture Manufacturing Industry-Refrigerator Cabinet Manufacturing In-dustry-Investigation of Representatives:controversy concerning representationof employees:controversy concerning appropriate unit; rival organizations;strike-Unit Appropriate for Collective Bargaining:all production and main-tenance employees,excluding clerical employees,foremen, subforemen, andgroup leaders;subforemen and group leaders excluded from unit to eliminatepossibility of charges of employer interference;history of collective bargainingrelations withemployer-Election OrderedMr. George Rose,for the Board.Mr. Emmet P. Delaney,of Clinton,Iowa, for theCompany.Mr. John E. DwyerandMr. Joseph Landow,ofWashington,D. C., for the A. F. of L.Mr. Paul S. Brady,of Muncie,Ind., for the U. A. W.Mr. Richard A. Perkins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 21,1937, American Federation of Labor Federal Local UnionNo. 20893, herein called the A. F. of L., filed with the Regional Direc-tor for the Eleventh Region (Indianapolis, Indiana) a petition al-leging that a question affecting commerce had arisen concerning therepresentation of employees of Rex Manufacturing Co., Inc., Con-nersville, Indiana, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On October 30, 1937, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.The Board further ordered, pursuant to Article95 96NATIONAL LABOR RELATIONS BOARDIII, Section 10 (c) (2), and Article II, Section 37 (b), of the Rulesand Regulations, that the proceeding be consolidated for purposesof hearing with a case based on charges against the Company filedwith the Regional Director by United Automobile Workers of Amer-ica,Local No. 152, herein called the U. A. W., alleging that theCompany had engaged in and was engaging in certain unfair laborpractices within the meaning of the Act.On November 3, 1937, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theA. F. of L., and upon the U. A. W., a labor organization claiming torepresent employees directly affected by the investigation.On November 8, 1937, the U. A. W. filed with the RegionalDirector a motion to intervene in the representation proceeding; andon November 9, 1937, the Regional Director issued an order grant-ing the motion.Pursuant to the notice, a hearing of the consolidatedcases was held from November 22 to December 7, 1937, at Conners-ville, Indiana, before Henry J. Kent, the Trial Examiner duly desig-nated by the Board. The Board, the Company, and the U. A. W.were represented by counsel, and the A. F. of L. by union officials.All participated in the hearing.Full opportunity to be heard, toexamine and to cross-examine witnesses, and to introduce evidenceblaring on the issues was afforded all parties.Although the two cases were consolidated for purposes of hear-ing, the present Decision and Direction of Election concerns onlythe representation proceeding.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed those rulings of the Trial Examiner whichaffected the issues arising in the representation proceeding and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYRex Manufacturing Co., Inc., an Indiana corporation, manufac-tures refrigerator cabinets at its plant at Connersville, Indiana.At least 60 per cent in value of the raw materials used by the Com-pany, including steel, paint, shipping cases, hardware, and lumber,are shipped to the Company from States other than Indiana.The refrigerator cabinets manufactured by the Company are notfinished products ready for distribution to consumers.They are soldtomanufacturers who equip them with refrigeration units and dis- DECISIONS AND ORDERS97tribute the assembled refrigerators at wholesale and retail.The Com-pany carries on all its production upon order from several manufac-turers.During 1936, the Company manufactured 180,000 refrigera-tor cabinets.During the same period the Company's total salesamounted to approximately$5,250,000.Fifty per cent of its totalproduction in 1936 was shipped to Illinois and 5 per cent to Ohio ; 20per cent was shipped to points in Indiana; and the remaining 25 percent was shipped to distributors for the Crosley Radio Corporationlocated in many States.The Company's business is highly seasonal.During peak produc-tion the Company employs about 1,300 persons.At other times theplant is practically shut down and only a maintenance crew is em-ployed.II.THE ORGANIZATIONS INVOLVEDAmerican Federation of Labor Federal Local Union No. 20893 is alabor organization chartered by the American Federation of Labor,admitting to membership,employees of the Company.United Automobile Workers of America, LocalNo. 152, is a labororganization affiliated with the Committee for Industrial Organiza-tion, admitting to membership,employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe U.A. W. began organizing the Company's employees in 1936and became especially active in February and March 1937. On March15, 1937, a new organization known as the Cabinet and RefrigeratorWorkers Protective Association,herein called the Association, wasformed under circumstances which led the U. A. W. members to be-lieve that it had been inspired by the Company.On March 16 theCompany's plant shut down.The Company asserted that the U. A.W. called a strike; and the U. A. W. claimed that the Companylocked out its employees.In any event,for purposes of the presentproceeding it is immaterial which version is correct.The plant re-opened March 18 under an agreement whereby the Company recog-nized the U. A. W. as bargaining agent for its members.On April27, 1937, the U. A. W. called a strike in order to obtain an adjust-ment of grievances which it claimed the Company had not settledsatisfactorily.On April30 the plant reopened under an agreementsigned by the U. A. W., the Association, and the Company. Shortlythereafter,the Association went out of existence.In June 1937,the A.F. of L.began an organizing campaign amongthe Company's employees.On July 18, 1937,the A. F. of L. pro-posed to the Company the opening of negotiations.The Companyrefused to negotiatewith the A. F. of L. untilsuch time as that or- 98NATIONAL LABOR RELATIONS BOARDganization was certifiedby theBoard--as exclusive representative ofthe Company's employees.-On August 14, 1937,the Regional Director upon request of theA. F. of L. compared certain membership cards submitted by theA. F. of L. with a pay roll furnished by the Company, and reportedthat he found membership cards for 591 of the 952 persons listed onthe pay roll.It is clear that the check made by the Regional Directorwas purelyinformal and was undertaken merely as a convenience,to the'parties.It did not purport to be, nor was it, a certification of the A. F. of L.as the exclusive representative of the Company's employees.In September 1937 the A.F. of L.entered into a contract with theCompany.The contract is not in evidence and its terms do notappear in the record.The A. F. of L. in its petition claimed to represent a majority ofthe Company's employees.The U. A. W. in its motion to interveneclaims that it represents a majority of the Company's employees.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States, andtends to lead and has led to labor disputes burdening and obstructingcommerce and, the free flow of commerce.V.THE APPROPRIATE UNITThe A. F. of L., the U. A. W., and the Company agreed at thehearing that a unit appropriate for the purposes of collective bar-gaining should include production employees of the Company.Wit-nesses for the two unions interpreted the term "production", toinclude maintenance workers.The Company's personnel director inhis testimony referred simply to"production"workers, but it doesnot appear that he meant thereby to exclude maintenance workers.Under these circumstances we shall include production and mainte-nance workers, with the exceptions specified below, in the appropriatebargaining unit.The Company and the U. A. W. agreed that clerical employeesshould be excluded from whatever unit was found to be appropriateby the Board.The A. F. of L. did not state its position on this ques-tion explicitly,but it made no claim to represent clerical employees. DECISIOIS AND ORDERS99We shall, therefore, in accordance with our usual practice, excludeclerical employees from the unit.The Company and the A. F. of L. contended that general foremenshould be the only supervisory employees excluded from the unit.The U. A. W. claims that subforemen and group leaders should also beexcluded as supervisory employees.Like the production employees,most of the subforemen and group leaders are paid an hourly wage.They perform manual work part of the time. Subforemen and groupleaders are differentiated from other employees in several respects.They do not have the power to hire and fire, but they are authorized tomake recommendations to the management in regard to hiring andfiring.They were not covered by the Company's contracts with eitherthe U. A. W. or the A. F. of L.When they work overtime they arepaid at their regular rate, rather than at an increased rate.They aregranted vacations with pay, although other employees are not.Theyhave not beeii included in seniority lists maintained by the Company.When the Company's production schedule is increased to the point.where the addition of a night shift is justified, some of the subfore-men and group leaders become foremen on the night shift.-The subforemen and group leaders belong to a class of minorsupervisory employees whose inclusion in or exclusion from a unitmade up of production workers must depend largely upon the particu-,lar facts in each case.Where, as here, there is a history of rivalryamong labor organizations claiming to represent employees, it isimportant that the employer be free from the imputation of coercinghis employees in their choice of representatives.Since subforemenand group leaders are in some measure identified with management, itisnot improbable that their participation in a controversy betweenrival unions will lead to charges of employer interference.We will,therefore, exclude subforemen and group leaders, as well as generalforemen, from the unit.We find that all production and maintenance employees of the Com-pany, excluding clerical employees, foremen, subforemen, and groupleaders, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe A. F. ofL. introduced in evidence a list containing the names of754 employees,who were claimed to be members of the A. F. of L.This list was prepared by the secretary of the A. F. of L. who testifiedthat the 754 names appearing on the list were taken from the member-ship records of the A. F. of L.Nomembership cards or otherevidence were introduced to support thisshowing. 100NATIONAL LABOR RELATIONS BOARDThe U. A. W. introduced in evidence a list containing the names of607 employees.This list was prepared and testified to in the samemanner as the list produced by the A. F. of L.No membership cardsor other evidence were introduced to support this showing ofmembership.Many names appear on the lists of both unions. Neither union pro-duced its original membership records at the hearing for examinationby opposing uoun5cl.We foulIliadente is net sul•icient topermit a , 'certitloa Linn of either anion without hnlrling an election todetermine iepreseiitatives for collective 61rgaining.We find, there-fore, that the question which has arisen concerning representation ofemployees of the company can best be resolved by holding an electionby secret ballot.The U. A. W. contended at the hearing that the Company's pay rollof June 4, 1937 should be used to determine the eligibility of theemployees to vote in the event that the Board directed an election.The A. F. of L. contended that the pay roll of a later date be used forthat purpose, since most of its membership was secured after June 4,1937.It suggested that the pay roll of August 7, 1937, be used. Bothof these dates are too remote to furnish a fair standard for determin-ing eligibility to vote.The evidence indicates that the peak of theCompany's operations occurs at about the first of each year and thata general lay-off is customary each spring.The Regional Directorhas advised the Board that the pay roll for the week ending January8, 1938, containing 1,117 names, is acceptable to the U. A. W. and tothe Company for the purpose of, determining eligibility to vote.Sincethe hearing the A. F. of L. has taken the position that the checkmade by the Regional Director on August 14, 1937 operated as acertification, and that no election is necessary.As stated in SectionIII above, this contention is without merit.We feel that the pred-ication of eligibility to vote upon a pay roll of a more recent date thaneither of the dates suggested at the hearing by the two unions willmore accurately reflect the desires of all the Company's employees.We will, therefore, direct that an election be held among those personsin the appropriate unit who were on the pay roll of the Companyduring the week ending January 8, 1938, excluding those who havesince quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Rex Manufacturing Co., Inc., Connersville,Indiana, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act. DECISIONS AND ORDERS1012.All production and maintenance employees of the Company,excluding clerical employees, foremen, subforemen, and group leaders,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with Rex Manu-facturing Co., Inc., Connersville, Indiana, an election by secret ballotshall be conducted within fifteen (15) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Eleventh Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among all production and maintenanceemployees, excluding clerical employees, foremen, subforemen, andgroup leaders, who were employed by the Company during the weekending January 8, 1938, excepting those who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by American Federation of Labor Federal Local Union No.20893 or United Automobile Workers of America, Local No. 152, forthe purposes of collective bargaining, or by neither.